Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rho et al. (US 2007/0024557 A1, hereinafter “Rho”).

As to claim 1, Rho (Fig. 5) discloses a display driving integrated circuit (DDIC) (Para. 0104), comprising: 
a host interface (123) configured to receive image data from a host device (Para. 0015, 0095); 
an interface monitor (110) configured to generate a mode signal indicating a still image mode or a video mode by detecting whether the image data from the host device is transferred through the host interface (Para. 0095-0096, 0099); 
a processing circuit (131; Fig. 3) configured to generate processed data by processing the image data (Para. 0064); 
a conversion circuit (Fig. 4 element 160) configured to perform data conversion on the processed data to generate display data driving a display panel (Para. 0089-0090, 0097, the compressing logic and the restoring logic is applied in the embodiment of figure 5); and 
a path controller (130) configured to store the processed data in a frame buffer and transfer the processed data stored in the frame buffer to the conversion circuit in the still image mode (Para. 0095), and further configured to transfer the processed data to the conversion circuit without storing the processed data in the frame buffer in the video mode (Para. 0096-0097, as discussed above the restoring logic is applied in the embodiment of figure 5).
The above rejection also stands for the corresponding method of claim 16.

As to claim 3, Rho (Fig. 5) discloses the DDIC of claim 1, wherein the path controller includes: 
a first path selector (131) configured in response to the mode signal to provide the processed data to a first path connected to the frame buffer (141) in the still image mode (Para. 0095), and to provide the processed data to a second path not connected to the frame buffer in the video mode (Para. 0096); and 
a second path selector (140) configured in response to the mode signal to provide the processed data to the conversion circuit (Fig. 4 element 160) in the still image mode through a third path connected to the frame buffer (141, the path between the memory and the restoring unit), and to provide the processed data to the conversion circuit in the video mode through the second path (Para. 0096, 0099).

As to claim 5, Rho discloses the DDIC of claim 1, wherein the path controller stores data frames included in the image data in the frame buffer in the video mode (Para. 0095-0096, The still image data stored previously.).
As to claim 12, Rho discloses the DDIC of claim 1, wherein the host interface, the interface monitor, the processing circuit, the conversion circuit and the path controller of the DDIC are collectively implemented in a single semiconductor chip (Fig. 1 element 100; Para. 0101, 0104).

As to claim 20, Rho (Fig. 1) discloses a display device (200) comprising:
a display panel (220); and
a display driving integrated circuit (DDIC) (100) configured to drive the display panel (Para. 0032, 0048), wherein the DDIC comprises:
a host interface (Fig. 5 element 123) configured to receive image data from a host device (Para. 0015, 0095); 
an interface monitor (110) configured to generate a mode signal indicating a still image mode or a video mode by detecting whether the image data from the host device is transferred through the host interface (Para. 0095-0096, 0099); 
a processing circuit (131; Fig. 3) configured to generate processed data by processing the image data (Para. 0064); 
a conversion circuit (Fig. 4 element 160) configured to perform data conversion on the processed data to generate display data driving a display panel (Para. 0089-0090, 0097, the compressing logic and the restoring logic is applied in the embodiment of figure 5); and 
a path controller (130) configured to store the processed data in a frame buffer and transfer the processed data stored in the frame buffer to the conversion circuit in the still image mode (Para. 0095), and further configured to transfer the processed data to the conversion circuit without storing the processed data in the frame buffer in the video mode (Para. 0096-0097, as discussed above the restoring logic is applied in the embodiment of figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rho as applied to claims 1 and 16 above, and further in view of Bae et al. (US 2015/0103081 A1, hereinafter “Bae”).

As to claim 2, Rho does not disclose the DDIC of claim 1, further comprising: 
an encoder disposed between the processing circuit and the frame buffer and configured to compress the processed data to generate compressed data and store the compressed data in the frame buffer; and 
a decoder disposed between the frame buffer and the conversion circuit and configured to decompress the compressed data from the frame buffer to again generate the processed data and transfer the processed data to the conversion circuit.
However, Bae (Fig. 21) teaches an encoder (END) disposed between the processing circuit (140) and the frame buffer (160) and configured to compress the processed data to generate compressed data and store the compressed data in the frame buffer (Para. 0115); and 
a decoder (DED) disposed between the frame buffer (160) and the conversion circuit (Rho discloses a restoring circuit before applying the driving signals to the display panel as discussed above) and configured to decompress the compressed data from the frame buffer to again generate the processed data and transfer the processed data to the conversion circuit (Para. 0115).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Bae to include an encoder and a decoder in the device disclosed by Rho. The motivation would have been to compress the image data (Bae; Para. 0115). 
The above rejection also stands for the corresponding method of claim 17.

As to claim 13, Rho does not expressly disclose the DDIC of claim 12, wherein the frame buffer is implemented in the single semiconductor chip.
However, Bae teaches wherein the frame buffer is implemented in the single semiconductor chip (Fig. 37 element SOC; Para. 0022,0023, 0156). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Bae to include a frame memory in a single integrated chip in the device disclosed by Rho. The combination would have merely yielded predictable results (Bae; Para. 0023). 

Claim(s) 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rho as applied to claim 5 above, and further in view of Kimura (US 2005/0080500 A1, hereinafter “Kimura”).

As to claim 6, Rho does not expressly disclose the DDIC of claim 5, wherein the interface monitor is further configured to generate a mode conversion signal indicating mode conversion from the video mode to the still image mode when the data frames are not transferred through the host interface during a standby time.
However, Kimura teaches wherein the interface monitor is further configured to generate a mode conversion signal indicating mode conversion from the video mode to the still image mode when the data frames are not transferred through the host interface during a standby time (Fig. 4; Para. 0039, there is no video output during the decoding process of a new track). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kimura to display a still image during a standby time in the device disclosed by Rho. The motivation would have been to process the next video signal in the background (Kimura; Para. 0039). 
The above rejection also stands for the corresponding method of claim 18.

As to claim 7, Kimura teaches the DDIC of claim 6, wherein the path controller is further configured to transfer a last data frame stored most recently in the frame buffer to the processing circuit, and to store in the frame buffer a last processed data frame generated by processing the last data frame using the processing circuit, such that the still image mode is performed based on the last processed data frame stored in the frame buffer (Para. 0039).
The above rejection also stands for the corresponding method of claim 19.

Claim(s) 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rho as applied to claim 1 above, and further in view of Hsu et al. (US 2013/0044087 A1, hereinafter “Hsu”).

As to claim 4, Rho does not disclose the DDIC of claim 1, wherein the processing circuit is disabled in the still image mode in response to the mode signal.
However, Hsu teaches wherein the processing circuit is disabled in the still image mode in response to the mode signal (Para. 0033). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hsu to disenable the parts of the processing circuitry in the device disclosed by Rho. The motivation would have been to reduce the power consumption (Hsu; Para. 0033). 

As to claim 8, Rho does not disclose the DDIC of claim 1, wherein the interface monitor is further configured to receive mode conversion information from the host device, wherein the mode conversion information indicates that a data frame included in the image data is a last data frame of the video mode, and to generate a mode conversion signal indicating mode conversion from the video mode to the still image mode in response to the mode conversion information.
However, Hsu (Fig. 3) teaches wherein the interface monitor is further configured to receive mode conversion information (CEN1) from the host device, wherein the mode conversion information indicates that a data frame included in the image data is a last data frame of the video mode (Para. 0033), and to generate a mode conversion signal (SW1) indicating mode conversion from the video mode to the still image mode in response to the mode conversion information (Para. 0033).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hsu to include a mode conversion information in the last frame in the device disclosed by Hsu. The motivation would have been to prevent the quality of the display frame from being affected when the content converts from dynamic frames to static frames (Hsu; Para. 0033). 

As to claim 9, Hsu teaches the DDIC of claim 8, wherein the path controller is further configured to store in the frame buffer a last processed data frame generated by processing the last data frame by the processing circuit, such that the still image mode is performed in response to the last processed data frame stored in the frame buffer (Para. 0033).

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rho as applied to claim 1 above, and further in view of Yamada (Patent number 5,781,713, hereinafter “Yamada”).

As to claim 10, Rho does not disclose the DDIC of claim 1, wherein the conversion circuit is further configured to perform dithering with respect to the processed data to generate the display data.
However, Yamada teaches wherein the conversion circuit is further configured to perform dithering with respect to the processed data to generate the display data (Col. 8 lines 8-12).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yamada to perform dithering in the device disclosed by Rho. The motivation would have been to improve the image quality of compound image (Yamada; Col. 1 lines 33-38). 

As to claim 11, Rho does not disclose the DDIC of claim 1, further comprising: 
a line buffer disposed between the host interface and the processing circuit and configured to generate buffered image data by buffering the image data and to provide the buffered image data by units of line.
However, Yamada (Fig. 1) teaches a line buffer (150) disposed between the host interface (140) and the processing circuit (160) and configured to generate buffered image data by buffering the image data and to provide the buffered image data by units of line (Col. 3 lines 60-67).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yamada to include a line buffer in the device disclosed by Rho for data transmission (Yamada; Col. 3 lines 64-66).

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rho as applied to claim 12 above, and further in view of Kim et al. (US 2016/0323620 A1, hereinafter “Kim”).

As to claim 14, Rho does not expressly disclose the DDIC of claim 12, further comprising: 
a memory interface implemented in the single semiconductor chip, wherein the memory interface is connected to the path controller, such that the processed data is transferred through the memory interface between the DDIC and the frame buffer disposed external to the single semiconductor chip.
However, Kim (Fig. 2) teaches a memory interface (118) implemented in the single semiconductor chip (110; Para. 0054), wherein the memory interface is connected to the path controller (Para. 0056), such that the processed data is transferred through the memory interface between the DDIC (110) and the frame buffer (141) disposed external to the single semiconductor chip (Para. 0082).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yang to include a frame memory outside of the integrated chip in the device disclosed by Rho. The combination would have merely yielded predictable results (Kim; Para. 0082). 

As to claim 15, Kim (Fig. 2) teaches the DDIC of claim 12, further comprising: 
a memory interface (118) implemented in the single semiconductor chip (110; Para. 0054), wherein the memory interface is connected to the processing circuit (111), such that intermediate data generated by the processing circuit (Para. 0056) is transferred through the memory interface between the DDIC (110) and an external memory (140) disposed external to the single semiconductor chip (Para. 0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625